Case 1:20-cr-00183-RJJ ECF No. 183, PagelD.995 Filed 05/06/21 Page 1 of 1

UNITED STATES DISTRICT COURT

 

WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
UNITED STATES OF AMERICA Case No. 20-cr-183-RUJ
Plaintiff,
v. Hon. Robert J. Jonker

 

WAIVER OF PERSONAL APPEARANCE
AT ARRAIGNMENT AND ENTRY OF
Defendant. PLEA OF NOT GUILTY

Barry Gordon Croft, Jr.

 

The undersigned defendant and counsel affirm that:

 

A. Defendant was arraigned on the original indictment in open court with counsel present.

B. Defendant and counsel have received a copy of the superseding indictment dated
4/28/2021

G Defendant has read the superseding indictment or has had it read or explained.

D. Defendant understands the nature of all charges contained in the superseding indictment.

E. Defendant and counsel have received a statement from the United States Attorney's Office

concerning the maximum penalties applicable to each charge contained in the superseding
indictment.

Defendant understands that he or she has an absolute right to appear personally in open
court for arraignment on the superseding indictment. Pursuant to Rules 10(b)(2) and 43 of the
Federal Rules of Criminal Procedure, defendant voluntarily waives (gives up) the right to appear
personally for arraignment in open court and enters a plea of NOT GUILTY.

Counsel for Defendant has contacted counsel for the Government who © Does © Does Not
object to the waiver of appearance.

Date: eed Paw luk

Defendant /

 

 

 

Date: 5/6 / Zz)

CounseKfor pcfendant_)

(Rev. 07/2015)
